Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Advisory action is responsive to communications filed on 02/22/2021.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art fails to teach deciding allocation rates of the users on a basis of a standard deviation of a distribution of the priorities. Remarks p. 10. In particular, applicant argues that Zhu merely discloses determining the sequence of resource block allocations based on the variance, but not deciding allocation rates based on the variance. Id. Applicant’s argument is not persuasive for the following reasons. Williams discloses calculating a threshold value (i.e., bandwidth allocation rate) based on, among other factors, the priority associated with the computing device. Zhu discloses determining the bandwidth allocation sequence (i.e., priority) based on the variance of the distribution. p. 168. As such, the combination discloses determine a bandwidth allocation rate based on a priority, the priority being determined based on the variance of the bandwidth distribution.   
Applicant argues that the cited references fail to teach, in a case where there is a remaining effective bandwidth on the communication line after the allocated bandwidths allocated to users included in the plurality of users are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455